Citation Nr: 1036248	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for Raynaud's syndrome.

2.  Entitlement to an effective date earlier than April 18, 2007 
for a grant of service connection for a psychiatric disorder.

3.  Entitlement to an initial rating in excess of 40 percent for 
chronic sinusitis.

4.  Entitlement to an initial rating in excess of 10 percent for 
left-sided, deep vein thrombosis of the jugular and subclavian 
veins.

5.  Entitlement to an initial rating in excess of 70 percent for 
the Veteran's psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to October 
2003.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Buffalo, New York. 

The Board notes that the psychiatric claim on appeal has 
previously been developed to include only depressive disorder.  
However, the Court of Appeals for Veterans Claims has recently 
held that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the claim on appeal has been recharacterized to 
include any psychiatric disorder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In April 2010 the Veteran requested a BVA hearing at her local VA 
office before a member or members of the BVA.  The hearing was 
scheduled for August 2010 but the Veteran failed to appear.  The 
day following the scheduled hearing, the Veteran's representative 
submitted a statement indicating that the Veteran failed to 
attend due to illness.  The Veteran, through her representative, 
stated that she woke up on the morning of the hearing with her 
eyes swollen shut due to an allergic reaction she had to a new 
back medication she had been prescribed.  The Veteran asked to be 
scheduled for the next possible travel board hearing.  The Board 
finds that this constitutes good cause for her failure to attend 
the hearing, and the hearing should be re-scheduled.  38 C.F.R. 
§ 20.1304 (2009).  It is the RO's responsibility to schedule such 
hearings.  As such, the Board remands this case to the RO to 
accommodate the Veteran's request for a hearing.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

Undertake all appropriate scheduling action 
for a 
personal hearing before a member of the 
Board at the Veteran's local regional 
office.  The Veteran should be apprised of 
the next available date for such a hearing, 
and should be informed of her right to have 
a videoconference hearing as an 
alternative.  Notice should be sent to the 
Veteran in accordance with applicable 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


